Citation Nr: 0900875	
Decision Date: 01/08/09    Archive Date: 01/14/09

DOCKET NO.  02-00 981A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE


Entitlement to waiver of recovery of an overpayment of 
Chapter 30 educational benefits in the amount of $755.77, to 
include the validity of the debt.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1983 to June 
1994 and from April 2002 to April 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 decision by the Committee 
on Waivers and Compromises (Committee) of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.

The veteran testified at a personal hearing in Montgomery, 
Alabama, in July 2001. A copy of the transcript is associated 
with record.

The Board remanded this case in March 2005 for further 
development.  


FINDINGS OF FACT

1.  In a December 2008 decision, the Committee decided to 
grant a waiver for the overpayment of education benefits in 
the amount of $755.77.  The veteran has not appealed this 
decision.  

2. There is no longer a controversy regarding the benefit 
sought on appeal as the Committee's decision to grant of 
waiver effectively resolves the claim at issue.


CONCLUSION OF LAW

There is no longer an issue of fact or law before the Board 
pertaining to the waiver of recovery of an overpayment of 
Chapter 30 educational benefits in the amount of $755.77.  38 
U.S.C.A. §§ 511, 5302, 7104, 7105 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 1.962, 1.965, 20.101 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background of Claim

Preliminary review of the evidentiary record in this case 
indicates that the overpayment in issue resulted from a 
retroactive adjustment to the veteran's educational benefits 
under Chapter 30, Title 38, United States Code.  A VA Form 
22-1999, Enrollment Certification, was certified for 
enrollment at the University of Maryland (UMD) for the Spring 
1995 term, from January 18, 1995 to May 9, 1995, at six 
semester hours.  In June 1995, a VA Form 22-1999b, Notice of 
Change in Student Status, was received by VA from the UMD 
indicating the appellant had received an "I" (incomplete) 
grade for six semester hours for that term.  In a September 
1996 letter to the veteran, VA requested mitigating 
circumstances and gave him the required year to make up the 
incomplete grades.  But he did not respond and a retroactive 
adjustment made to the veteran's benefits resulted in an 
overpayment of $755.77.  In a May 1997 letter, the appellant 
indicated that he had received notice that he had been 
overpaid $755.77; that he believed the overpayment amount was 
incorrect and requested that the disputed amount be waived 
without penalty or without jeopardizing his ability to use 
his benefits; that, in April 1995, he had accepted a position 
with the Columbus, Georgia Police Department; and that he his 
UMD instructors had given him verbal permission to complete 
his studies in Columbus.

In June 1998, the Committee denied the appellant's waiver 
request, noting that he had not responded to VA's request for 
mitigating circumstances and that failure to collect the debt 
would result in unjust enrichment and unfair gain to the 
appellant.

In a notice of disagreement (NOD) received in August 1998, 
the appellant requested a hearing.  He also stated that he 
had been enrolled as a full-time student at UMD and had 
personally contributed over $1,200 towards tuition, books and 
other fees without receiving any type of financial support 
from VA or UMD; that, as early a February 1995, it was 
apparent that he could not continue to attend the UMD as a 
full-time student without some sort of financial assistance; 
that, as a result, he was forced to accept employment in 
order to continue his studies but the location of his 
employment could not accommodate his required research and 
analysis due to lack of adequate research facilities in the 
region; and that denial of his waiver request would place an 
additional financial burden on his family.

At a July 2001 personal hearing held in Montgomery, Alabama, 
the appellant testified that he had not used the benefits; 
that he paid $1,200 of his own money for tuition and 
expenses; that he had not received any payments from VA; that 
he had attended classes from January to March 1995; that the 
only payment he received was a $300 a month payment for 
Reserve drill; that until this matter is cleared up he has 
not sought further educational benefits from VA; that, since 
he had not received any VA benefits, he took employment with 
the anticipation of being able to transfer his courses to 
another college/university or to complete his coursework in 
another manner; and that, because the closest research 
facilities that would be adequate were either in Macon or 
Atlanta, he was unable to complete his coursework.

In August 2002, VA received copies of three cancelled checks 
from the Department of the Treasury (Treasury) in amounts of 
$492.60, $202.44, and $60.73, equaling the amount of 
indebtedness.  Although these checks were in fact negotiated, 
it was unclear whether the veteran was the individual who 
negotiated them.  The reverse sides of the checks were 
unreadable.    

The veteran maintains that he did not receive any VA 
educational assistance checks and that such checks were 
misdirected to his home of record and not to his permanent 
mailing address.  He contends that VA neither reviewed 
whether the checks were cashed with his knowledge nor gave 
him the opportunity to see the evidence showing that he 
directly received any educational assistance.

In March 2005, the present case was remanded by the Board on 
several bases.  First, the Board requested that the RO 
contact the Department of the Treasury and request that it 
provide more readable copies of the checks supposedly issued 
to the appellant in amounts of $492.60, $202.44, and $60.73 
for educational benefits.  However, upon remand, the RO was 
unable to obtain copies of these checks.  

Second, the Board requested that the RO set forth in the 
record a written paid and due audit of the veteran's 
educational assistance account for the period of the 
overpayment.  This task was accomplished by the RO in July 
2008.  

Third, the Committee was instructed by the Board to then 
readjudicate the issue on appeal.  In December 2008, the 
Committee accomplished this task.  

Analysis - Dismissal of Claim

An overpayment is created when VA determines that a 
beneficiary or payee has received monetary benefits to which 
he or she is not entitled.  See 38 U.S.C.A. § 5302; 38 C.F.R. 
§ 1.962.  An overpayment may arise from virtually any 
benefits program administered pursuant to VA law, including 
pension, compensation, dependency and indemnity compensation 
(DIC), education educational assistance benefits and 
subsistence allowance, insurance benefits, burial and plot 
allowances, clothing allowance, and automobile or other 
conveyance and adaptive equipment allowances.  38 C.F.R. 
§ 1.956(a).

There shall be no recovery of overpayment of VA benefits if 
it is determined that recovery would be against equity and 
good conscience.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.962.  
The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the veteran and the Government.  

In making this determination, consideration is given to the 
following elements, which are not intended to be all-
inclusive: (1) Fault of the debtor (where actions of the 
debtors contribute to the creation of the debt); (2) 
Balancing of faults (weighing fault of the debtor vs. the 
fault of the VA); (3) Undue Hardship (whether collection 
would deprive the debtor or family of basic necessities); (4) 
Defeat the purpose (whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended); (5) Unjust enrichment (failure to make restitution 
would result in unfair gain to the debtor); (6) Changing 
position to one's detriment (reliance on VA benefits results 
in relinquishment of a valuable right or incurrence of a 
legal obligation).  38 C.F.R. § 1.965.  

After completion of the Board remands directives, in December 
2008, the Committee concluded that recovery of overpayment 
education benefits in the amount of $755.77 would be against 
the principle of equity and good conscience.  See 38 U.S.C.A. 
§ 5302; 38 C.F.R. §§ 1.962, 1.965.  The Committee determined 
that the evidence was inconclusive as to whether the veteran 
had negotiated the checks in question totaling $755.77.  In 
applying the standard of equity and good conscience, the 
Committee decided to grant a waiver for the overpayment.  So, 
in essence, the substance of the veteran's claim was granted.  

The Secretary shall decide all questions of law and fact 
necessary to a decision by the Secretary under a law that 
affects the provision of benefits by the Secretary to the 
veterans or the dependents or survivors of veterans.  38 
U.S.C.A. §§ 511(a), 7104 (West 2002).  

All questions in a matter which under section 511(a) of title 
38, United States Code, are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary.  Final decisions on such appeals shall be made by 
the Board. Decisions of the Board shall be based on the 
entire record in proceedings and upon consideration of all 
evidence and material of record and applicable provisions of 
law and regulation.  38 U.S.C.A. § 7104(a).

The Board may dismiss any appeal which fails to allege error 
of fact or law in the determination being appealed.  38 
U.S.C.A. § 7105. 

Here, the Committee's decision to grant a waiver for the 
overpayment of education benefits in the amount of $755.77 
has fully resolved the claim at issue, and thus the 
administrative claim on appeal to the Board is rendered moot.  
Therefore, having resolved the veteran's claim in his favor, 
there is no longer a question or controversy remaining.  
Since the underlying issue is moot, there is no further 
jurisdiction to act on the claim.  Nor are any exceptions to 
the mootness doctrine present because the relief sought on 
appeal, a waiver of overpayment, has been accomplished 
without the need for action by the Board.  38 U.S.C.A. §§ 
511, 7104, 7105; 38 C.F.R. § 20.101.  See also Thomas v. 
Brown, 9 Vet. App. 269, 270 (1996); Hudgins v. Brown, 8 Vet. 
App. 365, 367-68 (1995); Bond v. Derwinski, 2 Vet. App. 376, 
377 (1992).  Accordingly, his appeal is dismissed.


ORDER

The appeal of entitlement to waiver of recovery of an 
overpayment of Chapter 30 educational benefits in the amount 
of $755.77, to include the validity of the debt, is 
dismissed.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


